Citation Nr: 9909758	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-14 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for a back disorder.

In June 1988, the RO denied service connection for a low back 
disorder and the veteran was informed of the decision that 
same month.  This decision became final when the veteran did 
not final a Notice of Disagreement within the one year appeal 
period. In October 1993, the veteran attempted to reopen his 
claim for service connection for a back disorder.  In an 
April 1994 rating decision, the RO denied the veteran's claim 
and a timely appeal was received.  Subsequently, in a March 
1995 Statement of the Case and in a July 1995 Supplemental 
Statement of the Case, the RO correctly framed the issue as 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.  In a February 1997 Supplemental Statement of 
the Case, the RO determined that new and material evidence 
had been submitted to reopened the veteran's claim for a back 
disorder and denied the reopened claim.


FINDING OF FACT

The claim for service connection for a back disorder is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for a back disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training resulting 
in disease or injury and any period of inactive duty for 
training resulting in injury.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim for service connection for a back 
disorder.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

Initially, the Board notes that the veteran's service medical 
records are incomplete, and the Board is aware of its 
heightened duty to assist the veteran in the development of 
his appeal and to consider carefully the benefit of the doubt 
rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
this regard, the Board points out that the RO has indicated 
that the veteran's service medical records were apparently 
destroy in a fire at the National Personnel Records Center in 
1973, but that alternative records, such as sick and morning 
reports, were available.  Additionally, an attempt was made 
to obtain reports from the Office of the Surgeon General 
(SGO) and any potential Social Security disability records.  
No SGO reports were found and, in October 1997, the Social 
Security Administration indicated that Social Security 
records and other supporting medical records pertaining to 
the veteran has been destroyed.  It was indicated that the 
veteran had been granted disability payments beginning in 
August 1984, with a date of onset of February 2, 1984, and 
that disability payments were converted to retirement 
benefits effective in June 1987, when the veteran reached the 
age of 65.  Although the veteran's original folder has been 
destroyed, a computer printout of the veteran's benefit 
payment has been associated with the claims file.  

B.  Factual Background

The veteran contends, in essence, that he currently has a low 
back disorder as a result of an in-service injury to his low 
back in 1943 and, as a result, service connection is 
warranted.  

Available morning and sick reports, dating from May 28, 1943 
to August 21, 1943, reflect that the veteran was seen in sick 
call on several occasions in June and August 1943 and was 
hospitalized in August 1943; however, the nature of the 
disability was not reported.  

Post-service private and VA medical records, dating from 1969 
to 1993, indicate that the veteran gave a history of having 
first sought treatment for his back in 1962.  In this regard, 
a March 1988 private medical record, submitted by Donald E. 
Athey, D.C., reflects that the veteran first gave a history 
of having injured his back in January 1962.  At that time, he 
indicated that he had twisted his back shoveling snow two to 
three days previously and had low back pain which radiated 
into his left buttock and posterior thigh regions.  It was 
noted that he did not have any previous low back complaints.  
The veteran was subsequently treated by Donald Athey, D.C., 
for his low back from 1962 until 1969.  VA and private 
medical records, dating from 1969 to 1993, include an April 
1993 X-ray of the lumbar spine, which revealed scoliosis to 
the right, vascular calcifications and degenerative disk 
disease at L3-5.  These records also show that in July 1993, 
when the veteran was seen by VA at an outpatient clinic, he 
related his current low back and resulting right leg pain to 
an injury to the low back sustained during service in 1943.  
The veteran was diagnosed as having lumbar disc disease, 
degenerative joint disease with compression neuropathy and 
cervical radiculopathy, secondary to disc herniation.  None 
of the aforementioned private and VA medical records show 
that the veteran's current back disorder was acquired as a 
result of the alleged 1943 in-service back injury. 

C.  Analysis

While the Board recognizes the veteran's contention that he 
currently has a back disorder as result of an injury 
sustained during service in 1943, the Board finds that 
service connection for such disability is not warranted.  In 
reaching such conclusion, the Board notes that even assuming, 
without conceding, that the veteran was seen during service 
in sick call in June 1943 and was admitted to the hospital in 
August 1943 for a back injury, there is no current medical 
evidence indicating that any current back disorder was 
acquired as a result of such an injury.  More importantly, 
the first post-service medical evidence of any low back 
complaints was not until 1962, decades after the veteran was 
discharged from service.  At that time, the veteran did not 
relate his current back complaints to the alleged inservice 
back injury but to shoveling snow two to three days 
previously.  Consequently, the Board finds that any injury to 
the back during service was representative of an acute and 
transitory disorder, which resolved without any residual 
impairment, and that continuity of treatment for such 
disability has not been established.  38 C.F.R. § 3.303(b) 
(1998).  Indeed, it was not until the veteran was seen by VA 
in an outpatient clinic in July 1993, decades after service, 
that he related his current low back and leg pain to the 
alleged inservice back injury in 1943.  Overall, there is no 
competent medical evidence showing that the veteran's current 
low back disorder was acquired as a result of an injury to 
the back during service or that he developed arthritis of the 
lumbar spine within a year of discharge from service.  As 
such, the claim for service connection for a back disorder is 
denied.


ORDER

Evidence of a well grounded claim of entitlement to service 
connection for a back disorder not having been submitted, 
this appeal is denied.
.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

